DETAILED ACTION

Response to Amendment
The Amendment filed 02/08/2022 has been entered.  Claims 1-15, 17-18, and 20 remain pending in the application.  Claim 6 has been withdrawn.  Claims 16 and 19 have been canceled.  New claims 21-22 have been added.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-5 and 7-15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US 20180071986 A1), in view of Berben et al. (US 20180009134 A1) and Bunch et al. (US 20190086126 A1).
Regarding claims 1-5, 7, 10, 18, Buller teaches “methods, systems, apparatuses, and software that allow control of deformation in the printed 3D object” (which reads upon “a method comprising”, as recited in the instant claim; paragraph [0007]).  Buller teaches that the “3D object is formed of one or more materials selected from the group consisting of an elemental metal, metal alloy, ceramic, and an allotrope of elemental carbon” (which reads upon “of an additively manufactured component comprising a metal or alloy, powder comprising at least one of a metal, an alloy, or a ceramic”, as recited in the instant claim; paragraph [0016]).  Buller teaches “fused deposition modeling (FDM)” (which reads upon “additively manufacturing an additively manufactured component using fused deposition modeling”, as recited in the instant claim; paragraph [0027]).  Buller teaches that “the 3D object comprises two or more layers of material generated by at least one 3D printing method, and that the two or more layers may form a surface that includes steps” (which reads upon “wherein the surface of the additively manufactured component comprises a stepped surface”, as recited in instant claims 3 and 18; paragraph [0234]).  Buller teaches that “the unevenness of the surface may be due to the 3D printing (e.g., additive manufacturing process), and that the unevenness of the surface may be due to the process by which the 3D object was generated” (paragraph [0234]).  Buller teaches that “the surface may include corrugations” (which reads upon “wherein the additively manufactured component comprises channels between adjacent tracks of material from which the additively manufactured component is formed”, as recited in instant claim 2; paragraph [0234]).  Buller teaches that “the surface generated by the two or more layers may be covered by a stratum (e.g., hardened stratum), and that the surface of the 3D object may be smooth and cover the uneven, staggered, stepped, corrugated, and/or jittered surface of the two or more layers” (which reads upon “wherein an average particle size of the powder is selected to facilitate the powder filling the channel at or near the surface of the additively manufactured component”, as recited in instant claim 2; which reads upon “wherein the powder at least partially smooths the stepped surface and wherein the powder has an average particle size that is less than a step size of the stepped surface”, as recited in instant claims 3-4 and 18; paragraph [0234]; the powder cannot smooth the uneven surface unless the powder has an average particle size that is less than a step size of the corrugated or stepped surface).  Buller teaches that “stratum may be used to fill up steps, holes, gaps, embossed area, or depressions on the surface of a 3D object, and that the stratum may be used to mask steps, holes, gaps, embossed area, projections or depressions on the surface of a 3D object” (which reads upon “wherein the average particle size of the powder is selected to facilitate the powder filling pores at or near the surface of the additively manufactured component”, as recited in instant claims 18 and 22; paragraph [0233]).  Buller teaches that “the stratum may be of a different material of which the 3D object is composed (e.g., the same material as of the two or more layers)” (paragraph [0233]).  Buller teaches that “the first material structure may differ from the second material structure by its grain structure” (which reads upon “wherein the powder has an average grain size that is different than an average grain size of the material used to form the additively manufactured component”, as recited in the instant claim; paragraph [0049]).  Buller teaches that “the stratum may level out and/or smooth the surface of the two or more steps” (which reads upon “wherein the powder at least partially smooths the stepped surface”, as recited in the instant claims; paragraph [0234]).  Buller teaches that “the deposited material may be fused, (e.g., sintered or melted), bound or otherwise connected to form at least a portion of the desired 3D object” (which reads upon “sintering the additively manufactured component and sintering the powder to form a surface layer on the additively manufactured component”, as recited in the instant claim; paragraph [0144]).  
Buller teaches that “stratum may be used to fill up steps, holes, gaps, embossed area, or depressions on the surface of a 3D object, and that the stratum may be used to mask steps, holes, gaps, embossed area, projections or depressions on the surface of a 3D object” (paragraph [0234]).  Buller is silent regarding how the stratum is disposed, specifically, Buller is silent regarding depositing the stratum, from a slurry, suspension, or tape.  
Berben is similarly concerned with using FDM (fused deposition modeling) printing (paragraph [0012]).  Berben teaches that “before the post-treatment, the surface texture is relatively rough” (paragraph [0049]).  Berben teaches that “after the post treatment, the outer layer 210 may have been subjected to one or more methods for reducing surface roughness” (paragraph [0049]).  Berben teaches that “the post-treatment may e.g. have been included a coating step, and that a coating 217 is depicted, which reduces the surface roughness of the outer layer 210 relative to the uncoated outer layer 210” (which reads upon “wherein the powder at least partially smooths the stepped surface”, as recited in the instant claim; paragraph [0049]).  Berben teaches that “the 3D printer may further comprise (d) a transformation stage unit configured to transform (especially in a transformation stage) a liquid, such as a slurry or a paste, in a solid filler material, wherein the liquid, such as the slurry, comprising one or more of metal particles, ceramic particles, and carbon particles, and wherein the transformation stage unit is configured to cure and/or dry (especially in the transformation stage) the liquid, such as the slurry; and wherein the (optional) post-treatment stage unit is configured to apply one or more of (i) heating at least part of the outer layer, (ii) solvent dissolving at least part of the outer layer, and (iii) coating at least part of the outer layer (especially in the post-treatment stage)” (which reads upon “depositing, from a slurry, suspension, or tape, on a surface of an additively manufactured component”, as recited in the instant claim; paragraph [0038]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the stratum of Buller using a slurry, as taught by Berben to avoid the problems of powdered metals such as product loss, and fire or inhalation hazards.  
Modified Buller is silent regarding hot isostatic pressing the additively manufactured component and the surface layer.  
Bunch is similarly concerned with fused deposition modeling (paragraph [0069]).  Bunch teaches that “the disclosed heat transfer devices may be constructed with use of metallic Additive Manufacturing” (paragraph [0069]).  Bunch teaches that “it may also be post-processed with strength-improving techniques including Hot Isostatic Press (HIP) and/or Heat Treat (HT)” (which reads upon “hot isostatic pressing the additively manufactured component and the surface layer”, as recited in the instant claim; paragraph [0069]; post processing reads on after the stratum is disposed).  Bunch teaches that “the device may be coated with thermal resistive coating including but not limited to Silicon-Carbide and/or Zirconium” (paragraph [0069]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify add HIP to the method of Buller, as taught by Bunch to improve the strength of the object. 
Regarding claims 8-9, modified Buller teaches the method of claim 7 as stated above.  Buller teaches sintering the additively manufactured component and depositing the powder, as stated above.  Buller is silent regarding the order of the sintering and depositing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between sintering the intermediate product, then applying the stratum and re-sintering, or applying the stratum before sintering with a reasonable expectation of success.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to try both sequences to determine the better method based on the requirements of the object.  
Regarding claims 11-15 and 20, modified Buller teaches the methods of claims 1 and 18 as stated above.  Buller teaches that “the stratum may comprise the same material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the stratum may be of a different material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the added layer may comprise elemental metal, metal alloy, ceramic, or elemental carbon” (paragraph [0303]).  Berben teaches that “a layer within the 3D object may comprise several types of material (e.g., an elemental metal and an alloy, an alloy and a ceramic, an alloy and an elemental carbon)” (paragraph [0152]).  
Regarding claim 17, modified Buller teaches the method of claim 1 as stated above.  Buller teaches that “the stratum may comprise the same material of which the 3D object is composed” (paragraph [0233]).  Buller teaches that “the alloy may include an alloy exhibiting at least one of excellent mechanical strength, resistance to thermal creep deformation, good surface stability, resistance to corrosion, and resistance to oxidation” (paragraph [0157]).  
Regarding claim 21, modified Buller teaches the method of claim 1 as stated above.  Buller teaches that “the stratum may be of a different material of which the 3D object is composed (e.g., the same material as of the two or more layers)” (paragraph [0233]).  Buller teaches that “the first material structure may differ from the second material structure by its grain structure” (paragraph [0049]).  Buller does not state which of the two materials has a smaller average grain size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between a material for the stratum with a smaller average grain size or a material for the stratum with a larger average grain size that the average grain size of the material of the two or more layers with a reasonable expectation of success.  Here, it would have been obvious to choose a smaller grain size for the stratum material as it is used for smoothing and should have a finer surface.  See also paragraph [0233], which states that the “Ra value of the surface of the 3D object devoid of the hardened cover may be at least about 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 30, 40, 50, 60, 70, 80, 90, or 100 times larger than the Ra value of the outer (i.e., external) surface of the hardened cover”.  
Regarding claim 22, modified Buller teaches the method of claim 1 as stated above.  Buller teaches that “stratum may be used to fill up steps, holes, gaps, embossed area, or depressions on the surface of a 3D object, and that the stratum may be used to mask steps, holes, gaps, embossed area, projections or depressions on the surface of a 3D object” (which reads upon “wherein the average particle size of the powder is selected to facilitate the powder filling pores at or near the surface of the additively manufactured component”, as recited in the instant claim; paragraph [0233]).  Buller teaches that “the stratum may be of a different material of which the 3D object is composed (e.g., the same material as of the two or more layers)” (paragraph [0233]).  Buller does not state which of the two materials has a smaller average particle size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between a material for the stratum with a smaller average particle size, a material for the stratum with the same average particle size, or a material for the stratum with a larger average particle size that the average particle size of the material of the two or more layers with a reasonable expectation of success.  Here, it would have been obvious to choose a smaller particle size for the stratum material as it is used for smoothing and should have a finer surface.  See also paragraph [0233], which states that the “Ra value of the surface of the 3D object devoid of the hardened cover may be at least about 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 30, 40, 50, 60, 70, 80, 90, or 100 times larger than the Ra value of the outer (i.e., external) surface of the hardened cover”.  

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.  Applicant argues that Applicant has amended independent claim 1 to further distinguish over the cited portions of the applied references in order to expedite allowance of the application (remarks, page 7).  Applicant argues that the Examiner appeared to agree that the amendments presented herein to independent claim 1 overcome the rejections over the applied references (remarks, page 7).  This is not found convincing because the amendments presented in the proposed amendments are not the same as the amendments filed 02/08/2022.  The Examiner cannot make a statement that an unseen claim amendment would be allowable, as implied by Applicant.  Additionally, the Examiner’s Interview Summary Record states that “The Examiner takes the position that as an initial finding, holes reads on pores, and the art would continue to read on the claim as amended.  The sizes of the particles in the article being larger than in the stratum is not clearly stated, however, it would be reasonable for POSITA to infer that from the disclosure of the reference.  No agreement as to patentability was reached.”  Similar arguments were made regarding claim 18 which were not found convincing for the same reasons.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733